EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Morgan Cope, Registration No. 68201, on 5/18/2021.

The claims have been amended as the following:

1. (Currently Amended) A system configured to provide an interactive environment in response to touch-based inputs, the system comprising:
	a first body channel communication device coupled to a first user present in a real-world environment, the first body channel communication device transmitting and receiving a skin of the first user, the skin forming a signal transmission path;
	a second body channel communication device coupled to an entity present in the real-world environment, the second body channel communication device storing transmitting and receiving the signals first user along the signal transmission path, the entity information specifying an identity of the entity; and
	one or more physical processors configured by machine-readable instructions to:
		obtain image information defining images depicting the real-world environment, the image information being conveyed by output signals generated by an image sensor coupled to a presentation device;
detect, based on the image information, presence of an augmented reality marker associated with the entity, the augmented reality marker being depicted in the images depicting the real-world environment;
		determine, at the presentation device and based on the presence of the augmented reality marker, an initial location of the entity;
		detect occurrence of a concurrent physical touch of the entity by the first user and a second user based on signals received at the second body channel communication device;
		obtain, at the first body channel communication device, a first signal generated by the second body channel communication device in response to the detection of the concurrent physical touch of the entity by the first user and the second user, the first signal conveying the entity information;
		effectuate communication of the entity information from the first body channel communication device to [[a]] the presentation device;
		obtain, by the presentation device, content information defining virtual content to be presented by the presentation device;
		
		during the [[first]] concurrent physical touch of the entity by the first user and the second user:
			

			
			
			obtain, at the presentation device, changes in orientation information derived from an orientation sensor of the second body channel communication device coupled to the entity; and
			determine, at the presentation device, a current [[the]] location of the entity based on the changes in the orientation information and the initial location of the entity while the augmented reality marker is no longer depicted in the images depicting the real-world environment due to [[the]] occlusion of the augmented reality marker; and
		effectuate, by the presentation device, presentation of one or more images of the virtual content based on the current location of the entity such that the virtual content is perceived as being located in the real-world environment and augments an appearance of the entity.

2. (Original) The system of claim 1, wherein the entity information further specifies the content information such that the first signal conveys both the identity of the entity and the content information.

3. (Original) The system of claim 1, wherein the communication of the entity information from the first body channel communication device to the presentation device is a wireless communication.

4. (Canceled).

5. (Original) The system of claim 1, wherein the entity is a physical object.

6. (Canceled).

7. (Currently Amended) The system of claim 1, wherein occurrence of a physical touch of the entity by the first user is detected based on the entity information being communicated from the first body channel communication device and received at the presentation device.

8. (Original) The system of claim 1, wherein the first body channel communication device is a wearable device.

9. (Currently Amended) The system of claim 1, wherein the entity information further includes state information and interaction history information, the state information specifying a current state of the virtual content, and the interaction history information specifying prior interactions with the virtual content by the first user, one or more other users, or a combination thereof.

10. (Currently Amended) The system of claim 1, wherein the first body channel communication device comprises a first non-transitory electronic storage configured to store user information, the user information specifying an identity of the first user, and wherein the one or more physical processors are further configured by the machine-readable instructions to determine the content information based on  first user.

11. (Currently Amended) A method to provide an interactive environment in response to touch-based inputs, the method comprising:
	obtaining image information defining images depicting a real-world environment, the image information being conveyed by output signals generated by an image sensor coupled to a presentation device;
	detecting, based on the image information, presence of an augmented reality marker associated with an entity present in the real-world environment, the augmented reality marker being depicted in the images depicting the real-world environment;
	determining, at the presentation device and based on the presence of the augmented reality marker, an initial location of the entity;
	detecting occurrence of a concurrent physical touch of [[an]] the entity first user and a second user based on signals received at a second body channel communication device coupled to the entity, the second body channel communication device storing entity information[[,]] and transmitting and receiving a skin of the first user, the skin a signal transmission path[[s]], the entity information specifying an identity of the entity;
	obtaining, at a first body channel communication device, a first signal propagated along the skin of the first user in response to the detection of the [[a first]] concurrent physical touch of the entity by the first user and the second user, the first signal conveying the entity information, wherein the first body channel communication device is coupled to the first user present in the real-world environment, the first body channel communication device transmitting and receiving the signals propagated along the skin of the first user;
	effectuating communication of the entity information from the first body channel communication device to [[a]] the presentation device;
	obtaining, by the presentation device, content information specific to the identity of the entity, the content information defining virtual content to be presented by the presentation device;
	
	during the [[first]] concurrent physical touch of the entity by the first user and the second user:
		
		
		
		
		obtaining, at the presentation device, changes in orientation information derived from an orientation sensor of the body channel communication device coupled to the entity; and
		determining, at the presentation device, [[the]] a current location of the entity based on the changes in the orientation information and the initial location of the entity while the augmented ; and 
	presenting, by the presentation device, one or more images of the virtual content based on the current location of the entity such that the virtual content is perceived as being located in the real-world environment and augments an appearance of the entity.

12. (Original) The method of claim 11, wherein the entity information further specifies the content information such that the first signal conveys both the identity of the entity and the content information.

13. (Previously Presented) The method of claim 11, wherein the communication of the entity information to the presentation device is a wireless communication.

14. (Canceled).

15. (Original) The method of claim 11, wherein the entity is a physical object.

16. (Canceled).

17. (Currently Amended) The method of claim 11, wherein occurrence of a physical touch of the entity by the first user is determined based on the entity information being received at the presentation device.

wherein the first body channel communication device comprises [[comprising]] a wearable device.

19. (Currently Amended) The method of claim 11, wherein the entity information further includes state information and interaction history information, the state information specifying a current state of the virtual content, and the interaction history information specifying prior interactions with the virtual content by the first user, one or more other users, or a combination thereof.

20. (Currently Amended) The method of claim 11, further comprising:
	storing user information, the user information specifying an identity of the first user; and
	determining the content information based on the user information such that the content information is specific to the identity of the entity and the identity of the first user.

21. (Previously Presented) The system of claim 1, wherein the one or more physical processors are further configured by the machine-readable instructions to:
	effectuate, by a second presentation device associated with the second user, presentation of the one or more images of the virtual content concurrently with the presentation of the one or more images of the virtual content by the presentation device.

22. (Previously Presented) The method of claim 11, further comprising:
	presenting, by a second presentation device associated with the second user, presentation of the one or more images of the virtual content concurrently with the presentation of the one or more images of the virtual content by the presentation device.

23. (Previously Presented) The system of claim 1, wherein the augmented reality marker comprises an image, a glyph, a word, a shape, a design, a color, or a combination thereof.

24. (Previously Presented) The method of claim 11, wherein the augmented reality marker comprises an image, a glyph, a word, a shape, a design, a color, or a combination thereof.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claim(s) 1, 11 when taken in the context of the claims as a whole.
At best, the prior art of record, specifically:

Varga ("Enabling Interactive Infrastructure with Body Channel Communication", published 12/31/2017) discloses: a system configured to provide an interactive environment in response to touch-based inputs, the system comprising:
	a first body channel communication device coupled to a first user present in a real-world environment, the first body channel communication device transmitting and receiving signals propagated along a skin of the first user, the skin forming a signal transmission path (p.8 fig.4(b) section 4.1: Body channel communication wristband worn by first user);
	a second body channel communication device coupled to an entity present in the real-world environment (p.8, fig.4(c), 4.2: BCC Terminal), the second body channel communication device storing entity information and transmitting and receiving the signals propagated along the skin of the first user along the signal transmission path (p.5:3.1 Hardware Designs gives overview of signal transmission and 
	one or more physical processors configured by machine-readable instructions to:
		detect occurrence of a concurrent physical touch of the entity by the first user and a second user based on signals received at the second body channel communication device (p.21 Section 6.2: MusicBand Application responding to concurrent touch to effectuate display of the instruments of a band, see p.22 fig.21);
obtain, by the presentation device, content information defining virtual content to be presented by the presentation device (p.22 fig.21: acquisition of instrument information to present appropriate virtual instruments).

Becker (US 20150375327 A1) discloses: obtain image information defining images depicting the real-world environment, the image information being conveyed by output signals generated by an image sensor coupled to a presentation device (0160 discloses the acquisition of marker information, see fig.30:474, 0171);
		detect, based on the image information, presence of an augmented reality marker associated with the entity, the augmented reality marker being depicted in the images depicting the real-world environment (0154, 0160, fig.30:474, 0171);
		determine, at the presentation device and based on the presence of the augmented reality marker, an initial location of the entity (0154, 0160, 0171: determine an initial position based on markers);
obtain, at the presentation device, changes in orientation information derived from an orientation sensor of the second body channel communication device coupled to the entity (0160 using motion sensors to determine and augment orientation information detected from markers); and

		effectuate, by the presentation device, presentation of one or more images of the virtual content based on the current location of the entity such that the virtual content is perceived as being located in the real-world environment and augments an appearance of the entity (0154: integrating augmented reality visualizations in a real world environment).

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim(s) 1, 11 as a whole.
Thus, claims 1-3, 5, 7-13, 15, 17-24 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Liang Li whose telephone number is (303)297-4263. The examiner can normally be reached on Monday through Friday, 8:00 AM to 5:00 PM MT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/LIANG LI/Examiner, Art Unit 2143